Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/19 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the polarity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites “located in a portion in which the joined portion is formed”, which is indefinite.  The joined portion is recited as being on a first surface of the first electrode current collector.  Thus it is unclear how an irregularity-formed portion is both “formed on a second surface opposite to the first surface” and “located in a portion in which the joined portion is formed”.  
2 recites the limitation "the direction of the thickness" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the polarity" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 	In claim 7, line 14 it appears “ultrasonically boding” should recite “ultrasonically bonding”.  
Claim 8 recites the limitation "the direction of the thickness" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takatsuka et al., US 2015/0236369 A1.
	Takatsuka teaches a prismatic secondary battery including an electrode group (electrode assembly) including electrodes formed of positive electrodes and negative electrodes each having an active material layer coated on a surface of a metallic foil (core), the electrodes formed of positive and negative electrodes are flatly wound together with a separator intervening with the positive and negative electrodes, the positive and negative electrodes being each formed with a metallic foil exposed section (core stacked portion) at one end in a direction of a winding axis L; and connection plates (electrode current collector) that electrically connect the electrode group and 

    PNG
    media_image1.png
    759
    499
    media_image1.png
    Greyscale

As shown in FIG. 4, the connection part 42A of the positive electrode current-collector plate 4A is disposed on one surface, 301da, of the bundled positive-electrode flat sheet-like section 301d that has been formed by the exposed positive electrode foil section 301c of the electrode group 3 being bundled. After that, the exposed positive electrode foil section 301c of the electrode group 3 and the connection part 42A of the positive electrode current-collector plate 4A are made to abut one another at respective planar sections. Subsequently, the section and the part are press-joined by means of laser welding, resistance welding, friction stir welding, or the like [0050].

It should be noted that part or all of burrs (irregularity-formed portion) can also be covered with pressure sensitive adhesives or hot-melt resin adhesives (resin) to prevent occurrence of any foreign substances which may cause micro short circuit. The burrs could occur on the surface of the electrode protecting plate, the surfaces of the current-collector plates 4A and 4B, and to-be-cut surfaces of the metallic foils 301a, 302a constituting the electrode group 3 during normal operations [0075].
Thus the claims are anticipated.  See also Figures 5-11 for various embodiments and shapes of the resin/adhesive layers (cover member).  The battery casing 1, the cover 6, the positive electrode current-collector plate 4A, and the positive electrode external terminal 8A are fabricated from aluminum or an aluminum alloy. Meanwhile, the 
*
Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guen, US 2018/0040918 A1.
Guen teaches a rechargeable battery including an electrode assembly including a first electrode and a second electrode; a case receiving the electrode assembly; a cap plate bonded to the case; a first terminal electrically connected to the first electrode and protruded outside the cap plate; and a first current collector electrically connecting the first electrode and the first terminal, and the first current collector includes a first groove formed in a first surface facing toward the first electrode (abstract).  See Figure 2.

    PNG
    media_image2.png
    432
    629
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    301
    548
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    324
    563
    media_image4.png
    Greyscale

Insulating members 43 and 45 (cover member), as shown in at least Figure 2, are disposed on a surface of the current collector 61/63 so as to cover the irregularity-formed portion on the same surface of the current collector.  
At least Figure 8 shows the current collector has a recess and thus the insulating member (see at least Figure 2) is spaced apart from the irregularity-formed portion in a direction of thickness of the current collector.
The bonding part may be made of an ultrasonic welding part formed by ultrasonic welding, and the first current collector may include a plurality of minute protrusions in the first groove [0011].  The first current collector may further include a second groove formed in a second surface facing toward a direction opposite to the first surface formed with the first groove, and the first current collector may include a plurality of minute protrusions in the second groove. Two first grooves may be disposed to be separated in a width direction of the first current collector in the first surface [0012].  Since the current collector is formed with the groove, an anvil or a horn may be inserted into the groove such that a load applied to the current collector may be minimized or reduced during welding [0016].  Thus the claims are anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727